Case 18-40910-JMM       Doc 168    Filed 12/06/19 Entered 12/06/19 14:40:12           Desc Main
                                  Document      Page 1 of 8


   Robert J. Maynes, ISB No. 6905
   Mark V. Cornelison, ISB No. 7682
   MAYNES TAGGART PLLC
   PO Box 3005
   Idaho Falls, ID 83403
   Telephone: (208) 552-6442
   Facsimile: (208) 524-6095
   Email: rmaynes@maynestaggart.com
          mcornelison@maynestaggart.com

   Counsel for Debtor/Debtor-in-Possession


                          UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO


    In Re:                                       Case No. 18-40910-JMM

    DOUBLE L FARMS, INC.                         Chapter 11

      Debtor.

    EX PARTE MOTION TO SHORTEN TIME FOR HEARING ON MOTION FOR
    AUTHORITY TO SELL DAIRY COWS AND CALVES, FREE AND CLEAR OF
                              LIENS

             COMES NOW the Debtor and Debtor-In-Possession, Double L Farms, Inc., by and

   through counsel, and hereby moves this Court, ex parte, for an order allowing a hearing on

   Debtor’s Motion for Authority to Sell Dairy Cows and Calves, Free and Clear of Liens

   (Dkt. No. 165). The Debtor requests that the hearing on the motion be held on the 16th day

   of December, 2019 at 10:00 a.m. or as soon thereafter as counsel may be heard at the

   Federal Bankruptcy Court, 801 E. Sherman St., Pocatello, ID.       Any objection to this

   motion should be filed as provided in F.R.B.P. 6004(b) by December 12, 2019.
Case 18-40910-JMM      Doc 168     Filed 12/06/19 Entered 12/06/19 14:40:12             Desc Main
                                  Document      Page 2 of 8


          The grounds for shortening time is to preserve the estate due to high mortality rates

   of dairy calves during the winter months.

                                 Date: December 6, 2019

                                        MAYNES TAGGART PLLC

                                        /s/ Mark V. Cornelison________
                                        MARK V. CORNELISON




   EX PARTE MOTION TO SHORTEN TIME FOR HEARING ON MOTION FOR AUTHORITY TO
   SELL DAIRY COWS AND CALVES, FREE AND CLEAR OF LIENS
   Page No. 2
Case 18-40910-JMM     Doc 168     Filed 12/06/19 Entered 12/06/19 14:40:12          Desc Main
                                 Document      Page 3 of 8


                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 6, 2019, I filed a copy of the attached
   pleading with the Court via CM/ECF and the following parties are reflected as receiving
   the Notice of Electronic Filing as CM/ECF Registered Participants:

   PARTIES SERVED:
   Craig W Christensen on behalf of Attorney Intermountain Farmers Association
   cwc@racinelaw.net, thb@racinelaw.net

   Gregory L Crockett on behalf of Creditor Bill Jensen & Sons Inc.
   gregcrockett@hopkinsroden.com, tammytheiler@hopkinsroden.com

   Timothy J Dance on behalf of Creditor VFS Leasing Co.
   tdance@swlaw.com, snielsen@swlaw.com;csmart@swlaw.com;docket_slc@swlaw.com

   Daniel C Green on behalf of Attorney Intermountain Farmers Association & Bonneville
   Jefferson Ground Water
   dan@racinelaw.net, mcl@racinelaw.net

   R Ron Kerl on behalf of Creditor Helena Agri-Enterprises, LLC, f/k/a Helena Chemical
   Company
   Ron@cooper-larsen.com, kelli@cooper-larsen.com,bobbi@cooper-larsen.com

   David Henry Leigh on behalf of Creditor Zions Bancorporation, N.A. dba Zions First
   National Bank - dleigh@rqn.com, dburton@rqn.com;docket@rqn.com

   James C Meservy on behalf of Creditor Young & Young Livestock, LLC
   jcmeservy@wmlattys.com, dlpeterson@wmlattys.com; lmcarpenter@wmlattys.com;
   jmbos@wmlattys.com

   John T Morgan on behalf of U.S. Trustee US Trustee - john.t.morgan@usdoj.gov

   Jason Ronald Naess on behalf of Attorney D.L. Evans Bank - jason@pmt.org

   David Wayne Newman on behalf of U.S. Trustee US Trustee
   ustp.region18.bs.ecf@usdoj.gov

   Janine Patrice Reynard on behalf of Creditors Deere & Company, Deere Credit, Inc &
   John Deere Construction & Forestry Company - jpr@magicvalleylaw.com

   Sheila Rae Schwager on behalf of Creditor Farm Credit Services of America, PCA
   sschwager@hawleytroxell.com, cdavenport@hawleytroxell.com

   US Trustee - ustp.region18.bs.ecf@usdoj.gov

   EX PARTE MOTION TO SHORTEN TIME FOR HEARING ON MOTION FOR AUTHORITY TO
   SELL DAIRY COWS AND CALVES, FREE AND CLEAR OF LIENS
   Page No. 3
Case 18-40910-JMM      Doc 168     Filed 12/06/19 Entered 12/06/19 14:40:12            Desc Main
                                  Document      Page 4 of 8


   Brent Russel Wilson on behalf of Creditor Farm Credit Services of America, PCA
   bwilson@hawleytroxell.com, cdavenport@hawleytroxell.com

   Jeffrey M Wilson on behalf of Creditor Deere & Company and Deere Credit, Inc
   jeff@wilsonmccoll.com, louis@wilsonmccoll.com

   And as otherwise noted on the Court’s Notice of Electronic Filing.

          I HEREBY CERTIFY FURTHER that on December 6, 2019, I served a copy of
   the above referenced pleading(s) on the following parties via postage prepaid, first class,
   U.S. Mail (or certified mail where indicated):

    Double L Farms, Inc.                             Snap Advances, LLC
    4344 E. 500 N.                                   1182 W. 2400 S.
    Rigby, ID 83442                                  West Valley City, UT 84119
                                                     Via Certified/RRR

    SEE ATTACHED LIST OF CREDITORS


                                 DATED:         December 6, 2019


                                                /s/ Theresa G. Carson
                                                Theresa G. Carson
                                                Legal Assistant




   EX PARTE MOTION TO SHORTEN TIME FOR HEARING ON MOTION FOR AUTHORITY TO
   SELL DAIRY COWS AND CALVES, FREE AND CLEAR OF LIENS
   Page No. 4
          Case 18-40910-JMM          Doc 168    Filed 12/06/19 Entered 12/06/19 14:40:12    Desc Main
                                               Document      Page 5 of 8
Farm Credit Services of America, PCA
                                         Deere Credit, Inc                   Double L Farms, Inc.
Hawley Troxell Ennis & Hawley
877 Main Street, Suite 1000
                                         P.O. Box 1544                       PO Box 758
Boise, ID 83702-5884                     Boise, ID 83701-1544                Rigby, ID 83442-0758

                                        Helena Agri-Enterprises, LLC,
Deere & Company                         f/k/a Helena Chemical                Young & Young Livestock, LLC
P.O. Box 1544                           c/o John Moffit                      3134 S 1900 E
Boise, ID 83701-1544                    1330 E. Kartchner                    Wendell, ID 83355-3326
                                        Pasco, WA 99301-7502

John Deere Construction & Forestry
                                        Agco Finance LLC                     Agco Finance LLC
Company
                                        P.O. Box 2000                        P.O. Box 9263
P.O. Box 1544
                                        Johnston, IA 50131-0020              Des Moines, IA 50306-9263
Boise, ID 83701-1544


Agri-Lines Irrigation, Inc.             Agri-Service LCC                     Agrisource, Inc.
115 N 2nd St                            1280 East 1500 North                 P.O. Box 1000
Parma, ID 83660-7706                    Terreton, ID 83450-5136              Burley, ID 83318-0978

Amanda James Finance Oper. Assoc.
LLA                                     American Family Insurance            American Pump Co.
Rural Community Insurance Services      1869 N. Yellowstone Hwy, Ste         P.O. Box 267
3501 Thurston Avenue                    Idaho Falls, ID 83401-1644           Ucon, ID 83454-0267
Anoka, Minnesota 55303-1060

                                        Arizona Machinery, LLC
Anheuser-Busch, Co.                                                          Bankcard Center
                                        dba Stotz Equipment
P.O. Box 504478                                                              P.O. Box 30833
                                        P.O. Box 369
Saint Louis, MO 63150-4478                                                   Salt Lake City, UT 84130-0833
                                        American Falls, ID 83211-0369


Bankcard Services                       Beehive Credit Union                 Bill Jensen & Son, Inc.
P.O. Box 25787                          250 S. State St.                     6816 West 17th South
Salt Lake City, UT 84125-0787           Rigby, ID 83442-1472                 Idaho Falls, ID 83402-5625


Bonneville Billing and Coll.            Bonneville Jefferson Groundwater     Brent Coons, Esq.
431 River Parkway                       Dist.                                Volvo Financial Services
P.O. Box 50820                          P.O. Box 51121                       7025 Albert Pick Road
Idaho Falls, ID 83405-0820              Idaho Falls, ID 83405-1121           Greensboro, NC 27409-9539

Busch Agricultural Resources                                                 C&B Operations, LLC
                                        Byron Luthy
Idaho Falls Seed Plant                                                       dba Bonneville County Implement
                                        7450 S. 1800 W.
3421 East County Line Road                                                   2105 Industrial Blvd.
                                        Rexburg, ID 83440-4532
Idaho Falls, ID 83401-5165                                                   Idaho Falls, ID 83401-1703


CNH Capital                             CNH Industrial Capital America LLC   Cache Commodities Inc.
P.O. Box 790439                         P.O. Box 71264                       P.O. Box 387
Saint Louis, MO 63179-0439              Philadelphia, PA 19176-6264          Ogden, UT 84402-0387
         Case 18-40910-JMM         Doc 168    Filed 12/06/19 Entered 12/06/19 14:40:12   Desc Main
                                             Document      Page 6 of 8
                                                                          Christopher A. Beins, Esq.
CNH Industrial Capital                CNH Productivity Plus Acct.
                                                                          Evans, Grover & Beins, P.C.
100 Brubaker Ave.                     P.O. Box 790449
                                                                          P.O. Box 160
New Holland, PA 17557-1661            Saint Louis, MO 63179-0449
                                                                          Tremonton, UT 84337-0160

Capital One Bank (USA), N.A.
                                      Capital One Credit Card             D.L. Evans Bank Loan Central
by American Info Source as agent
                                      P.O. Box 60599                      P.O. Box 87
PO Box 71083
                                      City of Industry, CA 91716-0599     Twin Falls, ID 83303-0087
Charlotte, NC 28272-1083

                                       Zions ZB, N.A. dba Zions           D.L. Evans Bank
Corporation Service Company
                                       Attn: Jonathan Howard              Rigby Branch
801 Adlai Stevenson Drive
                                       1 S. Main Street, 14th Fl.         P.O. Box 64
Springfield, IL 62703-4261
                                       Salt Lake City, UT 84133-1109      Rigby, ID 83442-0064


D.L. Evans Bank                       Dee William & Carol Simmons         Deere & Company
P.O. Box 1188                         467 N. 4400 E.                      6400 NW 86th St.
Burley, ID 83318-0826                 Rigby, ID 83442-3004                Johnston, IA 50131-2945


                                                                          Donald R. Carey, Esq.
Dairy Systems Co.                     Deere Credit, Inc.
                                                                          Carey Romankiw, PLLC
4004 N. Hwy 91                        6400 NW 86th St.
                                                                          477 Shoup Ave., Ste.203
Hyde Park, UT 84318-4108              Johnston, IA 50131-3087
                                                                          Idaho Falls, ID 83402-3658

Deere & Company
                                      Fall Fertilizer                     Faren Z. Eddins, Esq.
d/b/a John Deere Financial
                                      P.O. Box 50047                      P.O. Box 63160 East Wallace
PO Box 6600
                                      Idaho Falls, ID 83405-0047          Driggs, ID 83422-5165
Johnston, IA 50131-6600


Double L. Dairy, LLC                  Sally McMinn                        Felipe Diaz
4102 E. 525 N.                        357 E. 4500 N.                      P.O. Box 758
Rigby, ID 83442-5214                  Rigby, ID 83442                     Rigby, ID 83442-0758


                                      Helena Agri-Enterprises, LLC
Farm Credit Services of America                                           Idaho State Tax Commission
                                      c/o John Moffit
PO Box 2409                                                               P.O. Box 36
                                      1330 E. Kartchner
Omaha, NE 68103-2409                                                      Boise, ID 83722-0036
                                      Pasco, WA 99301-7502


George & Jesse's Tire                 Intermountain Farmers Association   Internal Revenue Service
126 S. State St.                      1147 West 2100 South                P.O. Box 7346
Rigby, ID 83442-1447                  Salt Lake City, UT 84119-1563       Philadelphia, PA 19101-7346


Intermountain Farmers Assoc.                                              Jason T. Wood, Esq.
                                      Jared K. Lewis
Attn: Heather Schultz                                                     Wood Law Group, PC
                                      548 N. Lewis Lane
P.O. Box 30168                                                            1488 Midway Ave.
                                      Rigby, ID 83442-5232
Salt Lake City, UT 84130-0168                                             Ammon, ID 83406
         Case 18-40910-JMM      Doc 168   Filed 12/06/19 Entered 12/06/19 14:40:12 Desc Main
                                        Document       Page 7 of 8
                                                                      John Deere Credit
                                   Jensen & Sons, Inc.
J. Heath Lewis                                                        John Deere Financial
                                   Attn: Eric Jensen
4102 E. 525 N.                                                        John Deere Construction
                                   6816 West 17th South
Rigby, ID 83442-5214                                                  6400 NW 86th St.
                                   Idaho Falls, ID 83402-5625
                                                                      Johnston, IA 50131-3087
                                   John Deere Construction & Forestry
Jefferson County Treasurer
                                   Company                            John Deere Financial
Attn: Kristine Lund
                                   & John Deere Financial             P.O. Box 4450
210 Courthouse Way, Ste.160
                                   PO Box 6600                        Carol Stream, IL 60197-4450
Rigby, ID 83442-6000
                                   Johnston, IA 50131-6600
 Madison County Treasurer          LP Propane, L.L.C.
                                                                            Leon Radford
Attn: Sherry Arnold                Attn: Ryan B. Meikle, General Counsel
                                   P.O. Box 50620
                                                                           307 N. 450 E.
134 E. Main St.
                                   Idaho Falls, Idaho 83405-0620           Rigby, ID 83442-5596
Rexburg, ID 83440-1922

                                   Patrick F. Holden, Esq.
Les Schwab                                                                 McFarland Seed Service, Inc.
                                   Richer & Associates, P.C.
126 S. State St.                                                           4364 E 420 N
                                   901 West Baxter Dr.
Rigby, ID 83442-1447                                                       Rigby, ID 83442-5598
                                   South Jordan, UT 84095-8687

                                                                           Popular Com. Lending Group
Miskin Scraper Works, Inc.         Prostar Dairy Service
                                                                           Attn: Darin Young, Pres.
1075 W. Sunnyside Rd.              1247 W. Main St.
                                                                           10808 River Front Pkwy 353
Idaho Falls, ID 83402-4705         Burley, ID 83318-1629
                                                                           South Jordan, UT 84095-6300


Progressive Funding                Rain for Rent                           Rain & Hail
853 Camino Del Mar, Ste. 200       File 52541                              200 North Mullan Rd
Del Mar, CA 92014-2804             Los Angeles, CA 90074-2541              Spokane, WA 99206-6800


                                                                           Receivable Control Corp.
Rain for Rent                      Ririe Grain & Feed
                                                                           Attn: Isaac Stone
P.O. Box 1743                      P.O. Box 280
                                                                           7373 Kirkwood Ct., Ste. 200
Idaho Falls, ID 83403-1743         Ririe, ID 83443-0280
                                                                           Maple Grove, MN 55369-5264


Richard T. Little                  Rural Community Ins. Service            Rocky Mountain Power
4330 E. 500 N.                     3501 Thurston Ave                       P.O. Box 25308
Rigby, ID 83442-5216               Anoka, MN 55303-1060                    Salt Lake City, UT 84125-0308


PACIFICORP                         Snap Advances                           Sean R. Moulton, Esq.
ATTN: Bankruptcy                   Attn: Marie Bondaruk                    P.O. Box 63160
PO Box 25308                       1182 W 2400 S                           East Wallace
Salt Lake City, UT 84125-0308      West Valley City, UT 84119-8510         Driggs, ID 83422-5165


Snake River IBA                    Stotz Equipment                         Spurr Trucking, LLC
P.O. Box 24                        2986 South Frontage Rd.                 698 N. 3500 E.
Rigby, ID 83442-0024               American Falls, ID 83211-5404           Menan, ID 83434-5063
           Case 18-40910-JMM              Doc 168    Filed 12/06/19 Entered 12/06/19 14:40:12   Desc Main
                                                    Document      Page 8 of 8

Stotz Equipment                              Tractor Sales & Auto, Inc.          Stotz Equipment
11111 W McDowell Rd.                         105 W. 8th S.                       P.O. Box 369
Avondale, AZ 85392-5000                      Saint Anthony, ID 83445-1980        American Falls, ID 83211-0369


Curtis Simmons
                                             Trevor Hill                         Tractor Sales & Auto, Inc.
Sutton & Simmons, PLLC
                                             537 N. Lewis Ln.                    P.O. Box 50250
39 Professional Plaza
                                             Rigby, ID 83442-5232                Idaho Falls, ID 83405-0250
Rexburg, ID 83440-2024


Tractor Sales & Auto, Inc.                   VFS Leasing Co.                     Tyler H. Neill, Esq.
3117 N. Holmes Ave.                          P.O. Box 26131                      1423 Tyrell Lane
Idaho Falls, ID 83401-1558                   Greensboro, NC 27402-6131           P.O. Box 359Boise, ID 83701-0359

U.S. Bank N.A. as Custodian/Trustee for
Federal Agricultural Mortgage Corp           Volvo Financial Service             Valley Agronomics, LLC
c/o Zions Bancorporation; Attn Gary Guy      P.O. Box 7247-0236                  520 East Moody Rd.
500 5th Street                               Philadelphia, PA 19170-0236         Rexburg, ID 83440-5164
Ames, Iowa 50010-6063


                                                                                 Volvo Financial Services
Visser Ag., Inc.                             Western Equipment Finance
                                                                                 Attn: Eren Vargas
136 Yellowstone Hwy                          P.O. Box 640
                                                                                 7025 Albert Pick Road
Rigby, ID 83442-5657                         Devils Lake, ND 58301-0640
                                                                                 Greensboro, NC 27409-9539

                                             ZB N. A. dba Zions First National   Western Oilfields Supply Co.
Western Equipment Fin., Inc.
                                             Bank                                c/o Rain for Rent
503 Highway 2 West
                                             1235 S. Utah Ave.                   5101 Office Park Drive
Devils Lake, ND 58301-2938
                                             Idaho Falls, ID 83402-3375          Bakersfield, CA 93309-0615

Young & Young Livestock LLC                  Zions Agricultural Finance          ZB N.A. dba Zions First National
c/o Sherman Young Jr.                        UT_RDWG-0188                        Bank
3134 South 1900 East                         P.O. Box 25822                      P.O. Box 25822
Wendell, ID 83355-3326                       Salt Lake City, UT 84125-0822       Salt Lake City, UT 84125-0822

Zions First National Bank
Legal Services
P O Box 30709
Salt Lake City, UT 84130-0709
